     Case 8:20-cv-02398-JVS-DFM Document 26 Filed 01/19/21 Page 1 of 13 Page ID #:623




1
2
3
4
5
6
7
8
9                           UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11                                SOUTHERN DIVISION
12
13       SECURITIES AND EXCHANGE                Case No. SACV 20-02398 JVS (DFMx)
         COMMISSION,
14                                              PRELIMINARY INJUNCTION AND
                    Plaintiff,                  APPOINTMENT OF A PERMANENT
15                                              RECEIVER
              vs.
16
         JUSTIN ROBERT KING; AND
17       ELEVATE INVESTMENTS LLC,
18
                    Defendants,
19
         SHANNON LEIGH KING,
20
                    Relief Defendant.
21
22
23
24
25
26
27
28
     Case 8:20-cv-02398-JVS-DFM Document 26 Filed 01/19/21 Page 2 of 13 Page ID #:624




1            This matter came before the Court upon the Motion of Plaintiff Securities and
2      Exchange Commission (“SEC”) for a Preliminary Injunction Orders Freezing Assets;
3      Appointing a Permanent Receiver.
4            On December 28, 2020, this Court granted the SEC’s application for a
5      temporary restraining order (“TRO”) and set the matter for a hearing on the request
6      for preliminary injunctive relief. The Court held that hearing today, and based on the
7      arguments of counsel and the papers filed in support of the Motion the Court makes
8      the following findings:
9            A.    This Court has jurisdiction over the parties to, and the subject matter of,
10                 this action.
11           B.    The SEC has made a sufficient and proper showing in support of the
12                 relief granted herein, as required by Section 20(b) of the Securities Act
13                 of 1933 (“Securities Act”) (15 U.S.C. s 77t(b)), Section 21(d) of the
14                 Securities Exchange Act of 1934 (“Exchange Act”) (15 U.S.C. §
15                 78u(b)), and Section 209(d) of the Investment Advisers Act of 1940
16                 (“Advisers Act”) (15 U.S.C. §§ 80b-9(d)), by evidence establishing a
17                 prima facie case and reasonable likelihood that Justin Robert King
18                 (“King”) and Elevate Investments LLC (“Elevate”) engaged in, are
19                 engaging in, are about to engage in, and will continue to engage in
20                 unless restrained transactions, acts, practices and courses of business that
21                 constitute violations of Section 17(a) of the Securities Act, 15 U.S.C.
22                 § 77q(a); Section 10(b) of the Securities Exchange Act, 15 U.S.C. §
23                 78j(b), and Rule 10b-5 thereunder, 17 C.F.R. § 240.10b-5; and Section
24                 206(4) of the Advisers Act, 15 U.S.C. §§ 80b-6(4) and Rule 206(4)-8, 17
25                 C.F.R. § 275.206(4)-8(a).
26           C.    Good cause exists to warrant the appointment of a permanent receiver
27                 over Elevate and its subsidiaries and affiliates.
28           D.    Good cause exists to believe that, unless restrained and enjoined by

                                                  1
     Case 8:20-cv-02398-JVS-DFM Document 26 Filed 01/19/21 Page 3 of 13 Page ID #:625




1                   order of this Court, Defendants King and Elevate and Relief Defendant
2                   Shannon Leigh King (“S. King”) will dissipate, conceal, or transfer
3                   assets which could be the subject to an order directing disgorgement or
4                   the payment of civil money penalties in this action. It is appropriate for
5                   the Court to issue this Preliminary Injunction so that prompt service on
6                   appropriate financial institutions can be made, thus preventing the
7                   dissipation of assets.
8                                                  I.
9            IT IS HEREBY ORDERED that the SEC’s Motion is GRANTED.
10                                                II.
11           IT IS FURTHER ORDERED that Defendants King and Elevate and their
12     officers, agents, servants, employees, attorneys, subsidiaries and affiliates, and those
13     persons in active concert or participation with any of them, who receive actual notice
14     of this Order, by personal service or otherwise, and each of them, be and hereby are
15     preliminarily restrained and enjoined from, directly or indirectly, in the offer or sale
16     of any securities, by the use of any means or instruments of transportation or
17     communication in interstate commerce or by the use of the mails:
18           A.     employing any device, scheme or artifice to defraud;
19           B.     obtaining money or property by means of any untrue statement of a
20                  material fact or any omission to state a material fact necessary in order to
21                  make the statements made, in light of the circumstances under which
22                  they were made, not misleading; or
23           C.     engaging in any transaction, practice, or course of business which
24                  operates or would operate as a fraud or deceit upon the purchaser;
25     in violation of Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a).
26           IT IS FURTHER ORDERED that, as provided in Federal Rule of Civil
27     Procedure 65(d)(2), the foregoing paragraph also binds the following who receive
28     actual notice of this Order by personal service or otherwise: (a) Defendants’ officers,

                                                   2
     Case 8:20-cv-02398-JVS-DFM Document 26 Filed 01/19/21 Page 4 of 13 Page ID #:626




1      agents, servants, employees, and attorneys; and (b) other persons in active concert or
2      participation with any of the Defendants or with anyone described in (a).
3                                                 III.
4            IT IS FURTHER ORDERED that Defendants King and Elevate, and their
5      officers, agents, servants, employees, attorneys, subsidiaries and affiliates, and those
6      persons in active concert or participation with any of them, who receive actual notice
7      of this Order, by personal service or otherwise, and each of them, be and hereby are
8      preliminarily restrained and enjoined from, directly or indirectly, in connection with
9      the purchase or sale of any security, by the use of any means or instrumentality of
10     interstate commerce, or of the mails, or of any facility of any national securities
11     exchange:
12           A.     employing any device, scheme or artifice to defraud;
13           B.     making any untrue statement of a material fact or omitting to state a
14                  material fact necessary in order to make the statements made, in the light
15                  of the circumstances under which they were made, not misleading; or
16           C.     engaging in any act, practice, or course of business which operates or
17                  would operate as a fraud or deceit upon any person;
18     in violation of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5
19     thereunder, 17 C.F.R. § 240.10b-5.
20           IT IS FURTHER ORDERED that, as provided in Federal Rule of Civil
21     Procedure 65(d)(2), the foregoing paragraph also binds the following who receive
22     actual notice of this Order by personal service or otherwise: (a) Defendants’ officers,
23     agents, servants, employees, and attorneys; and (b) other persons in active concert or
24     participation with any of the Defendants or with anyone described in (a).
25                                                IV.
26           IT IS FURTHER ORDERED that Defendants King and Elevate, and their
27     officers, agents, servants, employees, attorneys, subsidiaries and affiliates, and those
28     persons in active concert or participation with any of them, who receive actual notice

                                                   3
     Case 8:20-cv-02398-JVS-DFM Document 26 Filed 01/19/21 Page 5 of 13 Page ID #:627




1      of this Order, by personal service or otherwise, and each of them, be and hereby are
2      preliminarily restrained and enjoined from directly or indirectly, by the use of the
3      mails or any means or instrumentality of interstate commerce, while acting as an
4      investment adviser to a pooled investment vehicle:
5            A.     making any untrue statement of a material fact or omitting to state a
6                   material fact necessary to make the statements made, in the light of the
7                   circumstances under which they were made, not misleading, to any
8                   investor or prospective investor in a pooled investment vehicle;
9            B.     engaging in any act, practice, or course of business that is fraudulent,
10                  deceptive, or manipulative with respect to any investor or prospective
11                  investor in a pooled investment vehicle;
12     in violation of Section 206(4) of the Advisers Act, 15 U.S.C. § 80b-6(4), and
13     Rule 206(4)-8 thereunder, 17 C.F.R. § 275.206(4)-8.
14           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
15     provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
16     binds the following who receive actual notice of this Final Judgment by personal
17     service or otherwise: (a) Defendants’ officers, agents, servants, employees, and
18     attorneys; and (b) other persons in active concert or participation with Defendants or
19     with anyone described in (a).
20                                                V.
21           IT IS FURTHER ORDERED that, except as otherwise ordered by this Court,
22     Defendants King and Elevate and Relief Defendant S. King, and their officers,
23     agents, servants, employees, attorneys, subsidiaries and affiliate, and those persons in
24     active concert with them, who receive actual notice of this Order, by personal service
25     or otherwise, and each of them, be and hereby are preliminarily restrained and
26     enjoined from, directly or indirectly, transferring, assigning, selling, hypothecating,
27     changing, wasting, dissipating, converting, concealing, encumbering, or otherwise
28     disposing of, in any manner, any funds, assets, securities, claims or other real or

                                                   4
     Case 8:20-cv-02398-JVS-DFM Document 26 Filed 01/19/21 Page 6 of 13 Page ID #:628




1      personal property, including any notes or deeds of trust or other interest in real
2      property, wherever located, of any one of the Defendants or Relief Defendant, or their
3      subsidiaries or affiliates, owned by, controlled by, managed by or in the possession or
4      custody of any of them and from transferring, encumbering dissipating, incurring
5      charges or cash advances on any debit or credit card of the credit arrangement of any
6      one of the Defendants or Relief Defendant, or their subsidiaries and affiliates.
7                                                 VI.
8            IT IS FURTHER ORDERED that, except as otherwise ordered by this Court, a
9      freeze shall continue on all monies and assets (with an allowance for necessary and
10     reasonable living expenses to be granted only upon good cause shown by application
11     to the Court with notice to and an opportunity for the SEC to be heard) in all accounts
12     at any bank, financial institution or brokerage firm, or third-party payment processor,
13     all certificates of deposit, and other funds or assets, held in the name of, for the
14     benefit of, or over which account authority is held by Defendants and Relief
15     Defendant, including but not limited to the accounts listed below:
16
17       BROKERAGE/                 ACCOUNT NAME                          ACCOUNT NO.
18       BANK NAME

19       Charles Schwab & Co.       Elevate Investments                   xxxx-6211

20       Charles Schwab & Co.       Justin Robert King                    xxxx-5708

21       Charles Schwab & Co.       Shannon King                          xxxx-4019

22       JPMorgan Chase Bank        Elevate Investments LLC               xxxx8157

23       JPMorgan Chase Bank        Area Auto Glass LLC                   xxxx8687

24       JPMorgan Chase Bank        Shannon King and/or Justin King       xxxx8635
25       JP Morgan Chase Bank Arizona Investment Kings                    xxxx3592
26       Comerica Bank              Justin and Shannon King               xxxx1361
27
             Any bank, financial institution or brokerage firm, or third-party payment
28

                                                    5
     Case 8:20-cv-02398-JVS-DFM Document 26 Filed 01/19/21 Page 7 of 13 Page ID #:629




1      processor holding such monies and assets described above shall hold and retain
2      within their control and prohibit the withdrawal, removal, transfer or other disposal of
3      any such funds or other assets except as otherwise ordered by this Court.
4                                                VII.
5            IT IS FURTHER ORDERED that any person who receives actual notice of this
6      Order by personal service or otherwise, and who holds, possesses or controls assets
7      exceeding $5,000 for the account or benefit of any one of the Defendants or Relief
8      Defendant, shall within 5 days of receiving actual notice of this Order provide
9      counsel for the SEC with a written statement identifying all such assets, the value of
10     such assets, or best approximation thereof, and any account numbers or account
11     names in which the assets are held.
12                                               VIII.
13           IT IS FURTHER ORDERED that, except as otherwise ordered by this Court,
14     each of the Defendants King and Elevate and Relief Defendant S. King, and their
15     officers, agents, servants, employees, attorneys, subsidiaries and affiliates, and those
16     persons in active concert or participation with any of them, who receive actual notice
17     of this Order, by personal service or otherwise, and each of them, be and hereby are
18     preliminarily restrained and enjoined from, directly or indirectly: destroying,
19     mutilating, concealing, transferring, altering, or otherwise disposing of, in any
20     manner, any documents, which includes all books, records, computer programs,
21     computer files, computer printouts, contracts, emails, correspondence, memoranda,
22     brochures, or any other documents of any kind in their possession, custody or control,
23     however created, produced, or stored (manually, mechanically, electronically, or
24     otherwise), pertaining in any manner to Defendants King or Elevate or Relief
25     Defendant S. King.
26                                                IX.
27           IT IS FURTHER ORDERED that Jeff Brandlin is appointed as permanent
28     receiver of Defendant Elevate and its subsidiaries and affiliates, with full powers of

                                                   6
     Case 8:20-cv-02398-JVS-DFM Document 26 Filed 01/19/21 Page 8 of 13 Page ID #:630




1      an equity receiver, including, but not limited to, full power over all funds, assets,
2      collateral, premises (whether owned, leased, occupied, or otherwise controlled),
3      choses in action, books, records, papers and other property belonging to, being
4      managed by or in the possession of or control of Defendant Elevate, and that such
5      receiver is immediately authorized, empowered and directed:
6            A.     to have access to and to collect and take custody, control, possession,
7                   and charge of all funds, assets, collateral, premises (whether owned,
8                   leased, pledged as collateral, occupied, or otherwise controlled), choses
9                   in action, books, records, papers and other real or personal property,
10                  wherever located, of or managed by Defendant Elevate and its
11                  subsidiaries and affiliates (collectively, the “Assets”), with full power to
12                  sue, foreclose, marshal, collect, receive, and take into possession all such
13                  Assets (including access to and taking custody, control, and possession
14                  of all such Assets);
15           B.     to assume full control of Defendant Elevate and its subsidiaries and
16                  affiliates by removing, as the receiver deems necessary or advisable, any
17                  director, officer, attorney, independent contractor, employee, or agent of
18                  Defendant Elevate and its subsidiaries and affiliates, and any named
19                  Defendant or Relief Defendant, from control of, management of, or
20                  participation in, the affairs of Defendant Elevate and its subsidiaries and
21                  affiliates;
22           C.     to have control of, and to be added as the sole authorized signatory for,
23                  all accounts of the entities in receivership, including all accounts at any
24                  bank, title company, escrow agent, financial institution or brokerage firm
25                  (including any futures commission merchant) which has possession,
26                  custody or control of any Assets, or which maintains accounts over
27                  which Defendant Elevate and its subsidiaries and affiliates, and/or any of
28                  its employees or agents have signatory authority;

                                                   7
     Case 8:20-cv-02398-JVS-DFM Document 26 Filed 01/19/21 Page 9 of 13 Page ID #:631




1            D.   to conduct such investigation and discovery as may be necessary to
2                 locate and account for all of the assets of or managed by Defendant
3                 Elevate and its subsidiaries and affiliates, and to engage and employ
4                 attorneys, accountants and other persons to assist in such investigation
5                 and discovery;
6            E.   to take such action as is necessary and appropriate to preserve and take
7                 control of and to prevent the dissipation, concealment, or disposition of
8                 any Assets;
9            F.   to choose, engage, and employ attorneys, accountants, appraisers, and
10                other independent contractors and technical specialists, as the receiver
11                deems advisable or necessary in the performance of duties and
12                responsibilities under the authority granted by this Order;
13           G.   to make an accounting, as soon as practicable, to this Court and the SEC
14                of the assets and financial condition of Defendant Elevate and its
15                subsidiaries and affiliates, and to file the accounting with the Court and
16                deliver copies thereof to all parties;
17           H.   to make such payments and disbursements from the Assets taken into
18                custody, control, and possession or thereafter received by him or her,
19                and to incur, or authorize the making of, such agreements as may be
20                necessary and advisable in discharging his or her duties as permanent
21                receiver;
22           I.   to investigate and, where appropriate, to institute, pursue, and prosecute
23                all claims and causes of action of whatever kind and nature that may
24                now or hereafter exist as a result of the activities of present or past
25                employees or agents of Defendant Elevate and its subsidiaries and
26                affiliates;
27           J.   to institute, compromise, adjust, appear in, intervene in, or become party
28                to such actions or proceedings in state, federal, or foreign courts, which

                                                 8
 Case 8:20-cv-02398-JVS-DFM Document 26 Filed 01/19/21 Page 10 of 13 Page ID #:632




1                 (i) the receiver deems necessary and advisable to preserve or recover any
2                 Assets, or (ii) the receiver deems necessary and advisable to carry out
3                 the receiver’s mandate under this Order; and
4          K.     to have access to and monitor all mail, electronic mail, and video phone
5                 of the entities in receivership in order to review such mail, electronic
6                 mail, and video phone which he or she deems relates to their business
7                 and the discharging of his or her duties as permanent receiver.
8                                                X.
9          IT IS FURTHER ORDERED that Defendants King and Elevate, and their
10   subsidiaries and affiliates, including all of the other entities in receivership, and their
11   officers, agents, servants, employees and attorneys, and any other persons who are in
12   custody, possession or control of any assets, collateral, books, records, papers or
13   other property of or managed by any of the entities in receivership, shall forthwith
14   give access to and control of such property to the permanent receiver.
15                                               XI.
16         IT IS FURTHER ORDERED that no officer, agent, servant, employee or
17   attorney of Defendants King and Elevate shall take any action or purport to take any
18   action, in the name of or on behalf of Defendant Elevate or its subsidiaries or
19   affiliates without the written consent of the permanent receiver or order of this Court.
20                                              XII.
21         IT IS FURTHER ORDERED that, except by leave of this Court, during the
22   pendency of this receivership, all clients, investors, trust beneficiaries, note holders,
23   creditors, claimants, lessors and all other persons or entities seeking relief of any
24   kind, in law or in equity, from Defendant Elevate, or its subsidiaries or affiliates, and
25   all persons acting on behalf of any such investor, trust beneficiary, note holder,
26   creditor, claimant, lessor, consultant group or other person, including sheriffs,
27   marshals, servants, agents, employees and attorneys, are hereby restrained and
28   enjoined from, directly or indirectly, with respect to these persons and entities:

                                                  9
 Case 8:20-cv-02398-JVS-DFM Document 26 Filed 01/19/21 Page 11 of 13 Page ID #:633




1          A.     commencing, prosecuting, continuing or enforcing any suit or
2                 proceeding (other than the present action by the SEC or any other action
3                 by the government) against any of them;
4          B.     using self-help or executing or issuing or causing the execution or
5                 issuance of any court attachment, subpoena, replevin, execution or other
6                 process for the purpose of impounding or taking possession of or
7                 interfering with or creating or enforcing a lien upon any property or
8                 property interests owned by or in the possession of Defendant Elevate;
9                 and
10         C.     doing any act or thing whatsoever to interfere with taking control,
11                possession or management by the permanent receiver appointed
12                hereunder of the property and assets owned, controlled or managed by or
13                in the possession of Defendant Elevate, or in any way to interfere with or
14                harass the permanent receiver or his or her attorneys, accountants,
15                employees, or agents or to interfere in any manner with the discharge of
16                the permanent receiver’s duties and responsibilities hereunder.
17                                             XIII.
18         IT IS FURTHER ORDERED that Defendants King and Elevate, and their
19   subsidiaries, affiliates, officers, agents, servants, employees and attorneys, shall
20   cooperate with and assist the permanent receiver and shall take no action, directly or
21   indirectly, to hinder, obstruct, or otherwise interfere with the permanent receiver or
22   his or her attorneys, accountants, employees or agents, in the conduct of the
23   permanent receiver’s duties or to interfere in any manner, directly or indirectly, with
24   the custody, possession, management, or control by the permanent receiver of the
25   funds, assets, collateral, premises, and choses in action described above.
26                                             XIV.
27         IT IS FURTHER ORDERED that Defendants King and Elevate and their
28   subsidiaries and affiliates, shall pay the costs, fees and expenses of the permanent

                                                 10
 Case 8:20-cv-02398-JVS-DFM Document 26 Filed 01/19/21 Page 12 of 13 Page ID #:634




1    receiver incurred in connection with the performance of his or her duties described in
2    this Order, including the costs and expenses of those persons who may be engaged or
3    employed by the permanent receiver to assist him or her in carrying out his or her
4    duties and obligations. All applications for costs, fees, and expenses for services
5    rendered in connection with the receivership other than routine and necessary
6    business expenses in conducting the receivership, such as salaries, rent, and any and
7    all other reasonable operating expenses, shall be made by application setting forth in
8    reasonable detail the nature of the services and shall be heard by the Court.
9                                               XV.
10         IT IS FURTHER ORDERED that no bond shall be required in connection with
11   the appointment of the permanent receiver. Except for an act of gross negligence, the
12   permanent receiver shall not be liable for any loss or damage incurred by any of the
13   defendants, their officers, agents, servants, employees and attorneys or any other
14   person, by reason of any act performed or omitted to be performed by the permanent
15   receiver in connection with the discharge of his or her duties and responsibilities.
16                                              XVI.
17         IT IS FURTHER ORDERED that representatives of the SEC and any other
18   government agency are authorized to have continuing access to inspect or copy any
19   or all of the corporate books and records and other documents of Defendant Elevate
20   and its subsidiaries and affiliates, and the other entities in receivership, and
21   continuing access to inspect their funds, property, assets and collateral, wherever
22   located.
23                                             XVII.
24         IT IS FURTHER ORDERED that this Court shall retain jurisdiction over this
25   action for the purpose of implementing and carrying out the terms of all orders and
26
27
28

                                                 11
 Case 8:20-cv-02398-JVS-DFM Document 26 Filed 01/19/21 Page 13 of 13 Page ID #:635




1    decrees which may be entered herein and to entertain any suitable application or
2    motion for additional relief within the jurisdiction of this Court.
3
4          IT IS SO ORDERED.
5
6    Dated: January 19, 2021                         ________________________________
                                                     UNITED STATES DISTRICT JUDGE
7                                                    HONONORABLE JAMES V. SELNA
8
     Presented by:
9    Lynn M. Dean
     Kathryn Wanner
10   Attorneys for Plaintiff
     Securities and Exchange Commission
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                12
